PER CURIAM.
Defendant appeals from a conviction of Criminal Activity in Drugs, ORS 167.207(1), i.e., possession of marihuana, contending: (1) it is not a crime to possess marihuana under the new criminal code; and (2) there was insufficient evidence that he had knowledge that the substance possessed was marihuana.
The first contention has been resolved adversely to defendant’s position in State v. Simpson, 11 Or App 271, 501 P2d 1311 (1972), Sup Ct review denied (1973).
The second contention is answered by ORS 167.238 (1), which provides:
“Proof of unlawful manufacture, cultivation, transportation or possession of a narcotic or dangerous drug is prima facie evidence of knowledge of its character.”
Affirmed.